           Case 2:18-cv-01115-RSL Document 158 Filed 12/20/18 Page 1 of 3




                                                                       The Honorable Robert S. Lasnik




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE

                                                       )
STATE OF WASHINGTON, et al.,                           )   No. 2:18-cv-1115-RSL
                                                       )
   Plaintiffs,                                         )   FEDERAL DEFENDANTS’
                                v.                     )   SUPPLEMENTAL FILING OF
                                                       )   MATERIALS IDENTIFIED BY
UNITED STATES DEPARTMENT OF                            )   PLAINTIFFS AND
STATE, et al.,                                         )   DECLARATION OF SARAH J.
                                                       )   HEIDEMA
   Federal Defendants.                                 )
                                                       )



           As described in the Federal Defendants’ Opposition to Plaintiffs’ Motion to Compel

Completion of the Administrative Record (ECF No. 152), the Federal Defendants hereby file

additional materials identified by Plaintiffs as items of interest in connection with this litigation,

along with the further declaration and certification of Sarah J. Heidema, Director of the Office of

Defense Trade Controls Policy. These materials are provided for the Court’s convenience in

determining whether to rely on the materials as extra-record evidence and the convenience of the

parties.



Dated: December 20, 2018                          Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  ANNETTE L. HAYES
Federal Def’s. Supplemental Filing of Materials                             United States Department of Justice
(No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                       1100 L St. NW, Washington, DC 20530
                                                                                                  202-353-0533
         Case 2:18-cv-01115-RSL Document 158 Filed 12/20/18 Page 2 of 3



                                                  United States Attorney

                                                  KERRY KEEFE
                                                  Civil Chief

                                                  JOHN R. GRIFFITHS
                                                  Director, Federal Programs Branch

                                                  ANTHONY J. COPPOLINO
                                                  Deputy Director, Federal Programs Branch

                                                  /s/ Eric J. Soskin
                                                  STEVEN A. MYERS
                                                  ERIC J. SOSKIN
                                                  STUART J. ROBINSON
                                                  Attorneys
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L St. NW
                                                  Washington, D.C. 20005
                                                  (202) 353-0533 (telephone)
                                                  (202) 616-8470 (facsimile)
                                                  eric.soskin@usdoj.gov

                                                  Attorneys for Federal Defendants




Federal Def’s. Supplemental Filing of Materials                              United States Department of Justice
(No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                        1100 L St. NW, Washington, DC 20530
                                                                                                   202-353-0533
         Case 2:18-cv-01115-RSL Document 158 Filed 12/20/18 Page 3 of 3




                                       CERTIFICATE OF SERVICE

         I hereby certify that on December 20, 2018, I electronically filed the foregoing brief using

the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.


Dated: December 20, 2018                               /s/ Eric J. Soskin
                                                       Eric J. Soskin




Federal Def’s. Supplemental Filing of Materials                          United States Department of Justice
(No. 2:18-cv-1115-RSL) – 3                                          Civil Division, Federal Programs Branch
                                                                    1100 L St. NW, Washington, DC 20530
                                                                                               202-353-0533
